 

EXHIBIT 10.10.1

AMENDED AND RESTATED

CERES, INC. 2011 EQUITY INCENTIVE PLAN

STOCK PAYMENT GRANT NOTICE

 

Ceres, Inc., a Delaware corporation (together with any successor thereof, the
“Company”), pursuant to its Amended and Restated 2011 Equity Incentive Plan, as
amended from time to time (the “Plan”), hereby grants to the holder listed below
(“Participant”), the number of shares of the Company’s common stock, par value
$0.01, set forth below (individually and collectively referred to as the “Stock
Payment Award Shares”). The Stock Payment Award Shares are subject to all of the
terms and conditions set forth herein and in the Stock Payment Award Agreement
attached hereto as Exhibit A (the “Stock Payment Agreement”) and the Plan, each
of which are incorporated herein by reference. Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in this Grant
Notice and the Stock Payment Agreement.

 



 

 

Participant:                                         Grant Date:
_________________       Total Number of Shares: _________________     Vesting
Schedule: The Stock Payment Award Shares shall be vested in full as of the Grant
Date.

 

By signing below, Participant agrees to be bound by the terms and conditions of
the Plan, the Stock Payment Agreement and this Grant Notice. Participant has
reviewed the Stock Payment Agreement, the Plan and this Grant Notice in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice, the Stock Payment Agreement and the Plan. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, this Grant Notice or
the Stock Payment Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Grant Notice effective as
of the Grant Date.

 

CERES, INC. PARTICIPANT     By:  ______________________
_________________________   Name:_________________ Name:____________________  
Title:__________________  

 



 

 

 

EXHIBIT A

TO STOCK PAYMENT GRANT NOTICE

 

CERES, INC. STOCK PAYMENT AWARD AGREEMENT

 

Pursuant to the Stock Payment Grant Notice (the “Grant Notice”) to which this
Stock Payment Award Agreement (this “Agreement”) is attached, Ceres, Inc., a
Delaware corporation (together with any successor thereof, the “Company”), has
granted to Participant fully vested shares of the Company’s Common Stock, par
value $0.01 (the “Stock Payment Award Shares”) under the Company’s Amended and
Restated 2011 Equity Incentive Plan, as amended from time to time (the “Plan”)
as indicated in the Grant Notice.

 

1.General.

 

1.1              Defined Terms. Capitalized terms not specifically defined
herein shall have the meanings specified in the Plan and the Grant Notice,
unless the context clearly indicates otherwise.

 

1.2              Incorporation of Terms of Plan. The Stock Payment Award Shares
are subject to the terms and conditions of the Plan which are incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

 

2.Grant of Stock Payment Award Shares.

 

2.1              Grant of Stock Payment Award Shares. In consideration of
Participant’s employment with or service to the Company or a Subsidiary and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), the Company grants to Participant the
Stock Payment Award Shares, upon the terms and conditions set forth in the Plan
and this Agreement.

 

2.2              Consideration to the Company. In consideration of the grant of
the Stock Payment Award Shares by the Company, Participant agrees to render
faithful and efficient services to the Company or any Subsidiary. Nothing in the
Plan or this Agreement shall confer upon Participant any right to continue in
the employ or service of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.

 

3.Terms of Stock Payment Award Shares.

 

3.1              In General. The Stock Payment Award Shares are fully vested as
of the Grant Date and do not have any restrictions on transferability other than
those that may arise under the securities laws or the Company’s policies.

 

3.2              Tax Withholding. The grant of the Stock Payment Award Shares
under this Agreement will result in Participant’s recognition of income for U.S.
and federal tax purposes (and/or foreign tax purposes, if applicable) and shall
be subject to tax and tax withholdings as appropriate. The Company or any
Subsidiary shall have the authority and the right to deduct or withhold, or
require Participant to remit to the Company, an amount sufficient to satisfy
federal, state, local and foreign taxes (including Participant’s FICA or
employment tax obligations) required by law to be withheld with respect to the
grant of the Stock Payment Award Shares. The Administrator may, in its sole
discretion and in satisfaction of the foregoing requirement, withhold, or allow
Participant to elect to have the Company withhold, Shares otherwise issuable
upon the grant of the Stock Payment Award Shares (or allow the surrender of
Shares). The number of Shares so withheld or surrendered shall be limited to the
number of Shares that have a Fair Market Value on the date of withholding or
repurchase no greater than the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to supplemental taxable income.

 



 

 

 

3.3              Rights as Stockholder. Participant shall have all the rights of
a stockholder with respect to the Stock Payment Award Shares.

 

4.Other Provisions.

 

4.1              Administration. The Administrator shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final, binding and conclusive upon Participant, the Company and
all other interested persons. No member of the Committee or the Board, or any
employee or officer of the Company, shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan,
this Agreement or the Stock Payment Award Shares.

 

4.2              Notices. Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of the
Secretary of the Company (or any other person or entity as designated by the
Administrator) at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
4.2, either party may hereafter designate a different address for notices to be
given to that party. A notice shall be deemed duly given when sent via email or
when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

 

4.3              Titles and Headings. Titles are provided herein for convenience
only and are not to serve as a basis for interpretation or construction of this
Agreement.

 

4.4              Governing Law. The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement.

 

4.5              Conformity to Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act, the Exchange Act and the Code, and any and all
regulations and rules promulgated thereunder, state securities laws and
regulations and all other Applicable Law. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Stock Payment Award Shares are
granted and shall be administered only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by Applicable Law, the Plan
and this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

 



2

 

 

4.6              Amendments, Suspension and Termination. To the extent permitted
by the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee or the Board; provided, that except as may otherwise be provided by
the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the Stock Payment Award Shares in any material
way without the prior written consent of Participant.

 

4.7              Successors and Assigns. The Company may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company. This
Agreement shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

 

4.8              Not a Contract of Employment. Nothing in this Agreement or in
the Plan shall confer upon Participant any right to continue to serve as an
employee or other service provider of the Company or any of its Subsidiaries.

 

4.9              Entire Agreement. The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

 



3

 